Buchanan, J.,
(dissenting.) The respondent and appellant, W. R. Crenshaw, was appointed Register of the Land Office at Baton Rouge, on the 9th November, 1851, during the recess of the Senate, to fill the unexpired term of Louelcs. This recess nomination was confirmed by the Senate on the 2d day of February, 1852. On the 14th of the same month and year he was again nominated by the Governor, and confirmed by the Senate, for the full term of two years.
He furnished the required bond and took the oath of office on the 16th day of March, 1852.
The relator, L. J. Sigwr, was nominated by the present Governor of the State and confirmed by the Senate on the 81st day of March, 1853, Register of the Land Office at Baton Rouge, for two years, commencing on the 31st of March, 1853, the date of his commission. He took the oath of office, required by article 90 of the Constitution of 1852, and furnished the legal bond and security ón the 2d day of April, 1853.
W. R. Crenshaw having refused to vacate the office and to deliver the papqrs, books, charts, maps, &c., appertaining to it, to the relator, the latter sued out a mandamus to compel him to do so. From the judgment of the Court, making this mandamus peremptory, Crenshaw has appealed.
The facts, as stated above, are admitted: and the question which has been submitted for our decision is: Had the term of office of Crenshaw expired when the Governor appointed L. J. Sigwr to succeed him?
The statute which created the office in question, was approved the 25th March, 1844. Its second section reads as follows: “ The Register of the Land Office shall bo appointed by the Governor of the State of Louisiana, by and with the advice and consent of the Senate, and shall hold his office for the term of two years, unless removed in due course of law, and unless all said lands shall be sold before that time, when it shall be in the power of the Governor to. discontinue the office,” &c.
The term of office was thus fixed at two years by the statute creating the office ; and the Executive has followed the.letter of the statute in the commission issued to the respondent on the 14th February, 1852. Having qualified under that commission, the respondent acquired a right to hold the office, with all its emoluments, for the period of two years from the said date, unless removed in due course of law.
But the relator contends that the adoption of the present State Constitution, in November, 1852, had the effect of dissolving the whole frame of government which existed under the antecedent State Constitution; that those holding office under the former constitution would have been of necessity ousted, and the offices themselves annulled, had it not been for the insertion of a schedule designed to continue them in existence provisionally, until another organization could be perfected under the new constitution; and this merely for the purpose of preventing the anarchy which would have otherwise resulted.
*425This argument necessarily directs our attention to the schedule of the Constitution of 1852. There are eight articles in that schedule, of which only two require to be examined in connection with the present subject.
“Article 143. All rights, actions, prosecutions, claims and contracts, as well of individuals as of bodies corporate, and all laws in force at the time of the adoption of this constitution and not inconsistent therewith, shall continue as if the same had not been adopted.
“ Article 144. In order that no inconvenience may result to the public service from the taking effect of this constitution, no office shall be superseded thereby; but the laws of the State, relative to the duties of the several officers, executive, judicial and military, shall remain in full force, though the same be contrary to this constitution, and the several duties shall be performed by the respective officers of the State, according to the existing laws, until the organization of the government under this constitution, and the entering into office of the new officers to be appointed under said government, and no longer.”
These two articles of the Constitution of 1852 are not inconsistent. They must, therefore, be construed in reference to each other. If anything in the one should be found ambiguous or obscure, we are permitted to search in the other for such light as it will afford, to dispel the obscurity.
The argument of the counsel for the relator may be fairly and briefly stated as follows: “Article 144 declares that the respective officers of the State shall continue to perform the duties of their respective offices, until the entering into office of officers appointed by the government, organized under the present constitution, and no longer. The emphatic words and no longer, create a tenure of office applicable to all offices existing in the State at the time of the adoption of the constitution, and whether mentioned in that instrument or not. If the holders of such offices were not ipso facto displaced by the adoption of the new constitution, it was (in the words of article 144,) ‘ that no inconvenience might result to the public service.’ But the constitution contemplated that the new government should have the appointing power, fully and universally, untrammelled by any previous appointments, or by the term of office specified in any previous Act of the Legislature, or commission granted under the same.”
In the application of article 144 of the constitution to the present case, the relator contends that, inasmuch as he has been appointed Register of the Land Office by the government organized under this constitution, and has taken the oath of office prescribed by the constitution, it results that the respondent is no longer qualified to discharge the duties of said office, notwithstanding his commission is not yet expired, by its terms.
It is true, as contended by the relator, that the words of article 144 are general enough to include every office in the State, whether mentioned in the constitution or not; and the construction, contended for by him, would probably be entitled to our assent, were it not for the provisions of the article 143, which, as I think, have restricted the operation of article 144.
All rights of individuals, and all laws in force at the time of the adoption of the constitution of 1852, not inconsistent therewith, continue as if the same had not been adopted. The Act of 1844 contains nothing, that I can discover, inconsistent with the constitution of 1S52. It has declared that the Register of the Land Office shall hold his office for the term of two years. That statute is in full force. The respondent has been appointed under that statute. His term of two years has not expired. He had a right to receive its emoluments. *426That right has been guaranteed to him by article 143; for his office is not one of those mentioned in the constitution, and of which the tenure was, in terms, altered by that instrument. Had it been such a one, his right to the office must have succumbed under the paramount requirements of that constitution. I feel bound to construe the two articles 143 and 144 in such a manner as to give effect to both, if that be possible. The conclusion to which that rule of construction has led my mind is, that the appointing power of the government organized under the constitution of 1852, is to be exercised with reference to pre-existing laws and to rights acquired by individuals under pre-existing laws, in all cases where such laws and such rights are not inconsistent with the constitution itself.
I cannot concur, to its full extent, in the view taken by the relator of the effect of the promulgation of the new constitution of Louisiana in the place of the old one, which was abrogated; namely, that without some saving clause it would have dissolved the whole frame of government and. the obligation of laws previously enacted. Such results belong to revolution, the offspring of intestine commotion, or of foreign conquest, which changes the allegiance of a nation, substituting monarchy, or oligarchy, for democracy, or vice versa,—or which reduces an independent State into a subject province. They have nothing in common with the peaceful changes, so frequent in their occurrence, which the combined republics of our political confederation find it expedient from time to time to introduce into the details of administration of a government always essentially the same, because it always recognizes the same source of authority—the people.
Within the last eight years the State of Louisiana has made two of these administrative changes; and we all remember the particular objects for which, on both occasions, the Conventions which remodelled the Constitution, were called together. In 1845, the main ends proposed were universal suffrage, and the restriction of the legislative power in the relation to the chartering of Banks. In 1852, the popular voice demanded an elective judiciary, and a more extended system of internal improvements. The important objects indicated, formed prominent features of the Constitution as remodelled on both occasions; and the articles 143 and 144 of the present Constitution are copied totidem verbis from articles 142 and 144 of the Constitution of 1845. The inference I draw from these articles, thus repeated, is directly the reverse of the doctrine which lies at the foundation of the relator’s argument. The changes introduced by those Constitutions into our body politic, were not revolutionary. The sanction of the law, the rights of persons, were only disturbed in those cases and to that extent that the Constitution contained declarations inconsistent with particular statutes or particular rights.
These views are in accordance with the construction given by our predecessors to the Constitution of 1845, in the case of The State v. Percy, 5th Annual, 290. .
The researches of the relator have furnished us with proof that similar saving clauses have been introduced into every amended State Constitution that has been framed throughout the Union : but I have seen no precedent for the construction which he seeks to give to that clause in our own constitution.
I am of opinion that the judgment of the Disti'ict Court should be reversed, and that the mandamus should be x’efused.